DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02 September 2022 has been entered. Claims 1, 5, and 6 have been amended. Claims 3-4 have been cancelled. No claims have been added. Claims 1-2 and 5-14 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegaya et al. (CN 109945124 A, herein referred to as: Ikegaya).
Regarding claim 1, Ikegaya discloses a lamp for a vehicle (Figs. 1-9) comprising: a light source unit (21,  27, and 28) for generating light (as shown in Figs. 1-9); a shield unit (40) for selectively transmitting at least some of the light generated from the light source unit (as shown in Figs. 1-9); and a lens unit (24 and 48) for focusing the light that is transmitted through the shield unit on a road surface (as shown in Figs. 1-9), wherein the shield unit (40) comprises: a main transmission unit (two of the three 38 shown in Figs. 1-9) including a plurality of main transmission apertures (said two apertures 38) for transmitting the light of the light source unit and forming a main transmission light that is irradiated on the road surface to form a plurality of road surface patterns (as shown in Figs. 1-9); and an auxiliary transmission unit (the other of the three apertures 38) including at least one auxiliary transmission aperture (said other aperture 38) for transmitting the light of the light source unit and forming an auxiliary transmission light that is irradiated to one or more selected road surface pattern among the plurality of road surface patterns (as shown in Figs. 1-9), and wherein the auxiliary transmission light is overlapped with the main transmission light to increase brightness of the one or more selected road surface pattern such that all of the plurality of road surface patterns have substantially uniform brightness (for apertures with the same shapes, as shown in Fig. 8).  
Regarding claim 2, Ikegaya discloses (Figs. 1-9) the light source unit (21,  27, and 28) comprises, a light source (the elements 27, collectively) for generating the light (as shown in Figs. 1-9); and an optical unit (elements 28, collectively) for allowing the light generated from the light source to be irradiated with straightness in one direction (for light rays emitted on the optical axis of 28, as shown in Figs 5-6 and 8).  
Regarding claim 6, Ikegaya discloses (Figs. 1-9) a road surface pattern to be irradiated with the auxiliary transmission light is selected among the plurality of road surface patterns as such road surface pattern that the main transmission light alone, without the auxiliary transmission light, would form with a lower brightness than other road surface patterns (as shown in Figs. 1-9, i.e. each beam is overlapped with one another to form a uniform, high brightness, pattern or patterns, as dependent upon the desired indicia to be projected. Thus, for two slots with the same aperture shape, the brightness of the pattern produced by the main transmission aperture is lower without the auxiliary transmission light produced by the overlapping of said two slots formed by said main transmission aperture and auxiliary aperture).  
Regarding claim 11, Ikegaya discloses (Figs. 1-9) an arrangement direction of the light source unit, the shield unit, and the lens unit is inclined with respect to the road surface (as shown in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya, in view of Okubo (US 2022/0221123 A1).
Regarding claims 5 and 12-14, Ikegaya teaches or suggests (Figs. 1-9) the shape and size of each of the plurality of main transmission apertures are determined to allow the plurality of road surface patterns to have substantially same shape and size (as shown in Figs. 4 and 9).
Ikegaya does not explicitly teach that the plurality of main transmission apertures are arranged at different heights with respect to the road surface (as recited in claim 5); and wherein a size of a first main transmission aperture disposed above a second main transmission aperture is greater than a size of the second main transmission aperture (as recited in claim 12); and wherein a first road surface pattern projected through the first main transmission aperture is projected closer to the vehicle lamp than a second road surface pattern projected through the second main transmission aperture (as recited in claim 13); and wherein the auxiliary transmission light is projected through the auxiliary transmission aperture onto the second road surface pattern (as recited in claim 14).
Okubo teaches or suggests (Figs. 1-12) the plurality of main transmission apertures are arranged at different heights with respect to the road surface (as shown in Figs. 5-6), the plurality of main transmission apertures are arranged at different heights with respect to the road surface (as shown in Figs. 5-6); and wherein a size of a first main transmission aperture disposed above a second main transmission aperture is greater than a size of the second main transmission aperture (as shown in Figs. 5-6); and wherein a first road surface pattern projected through the first main transmission aperture is projected closer to the vehicle lamp than a second road surface pattern projected through the second main transmission aperture (as shown in Figs. 5-10; and as described in paragraph [0032]); and wherein the auxiliary transmission light is projected through the auxiliary transmission aperture onto the second road surface pattern (as shown in Figs. 5-10; additionally or alternatively, this limitation is met by the combined teachings of Ikegaya and Okubo, i.e. shaping the apertures 38 of Ikegaya with the form of the apertures of Okubo results in the auxiliary transmission light is projected through the auxiliary transmission aperture onto the second road surface pattern).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ikegaya and incorporated the teachings of the plurality of main transmission apertures are arranged at different heights with respect to the road surface (as recited in claim 5); and wherein a size of a first main transmission aperture disposed above a second main transmission aperture is greater than a size of the second main transmission aperture (as recited in claim 12); and wherein a first road surface pattern projected through the first main transmission aperture is projected closer to the vehicle lamp than a second road surface pattern projected through the second main transmission aperture (as recited in claim 13); and wherein the auxiliary transmission light is projected through the auxiliary transmission aperture onto the second road surface pattern (as recited in claim 14), such as taught or suggested by Okubo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing the desired signaling and/or warning pattern as suited for the desired application or effect.
 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegaya, in view of Angelini et al. (US 2016/0370529 A1, herein referred to as: Angelini).
Regarding claims 7-10, Ikegaya does not explicitly teach or suggest that the lens unit includes a convex lens and a concave lens stacked together, and wherein the convex lens and the concave lens have different refractive indices (as recited in claim 7); wherein the light that transmits through the shield unit transmits through the convex lens after transmitting through the concave lens (as recited in claim 8); wherein the concave lens has a refractive index greater than a refractive index of the convex lens (as recited in claim 9); wherein the convex lens includes poly methyl methacrylate (PMMA), and the concave lens includes poly carbonate (PC) (as recited in claim 10).
Angelini teaches or suggests (Fig. 1) the lens (112) unit includes a convex lens (112b) and a concave lens (112a) stacked together (as shown in Fig. 1), and wherein the convex lens (112b) and the concave lens (112a) have different refractive indices (as described in paragraph [0059]); wherein the light that transmits through an optical unit (100) transmits through the convex lens (112b) after transmitting through the concave lens (as shown in Fig. 11A); wherein the concave lens (112a) has a refractive index greater than a refractive index of the convex lens (as described in paragraph [0059]); wherein the convex lens includes poly methyl methacrylate (PMMA; as described in paragraph [0059]), and the concave lens includes poly carbonate (PC; as described in paragraph [0059]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ikegaya and incorporated the teachings of the lens unit includes a convex lens and a concave lens stacked together, and wherein the convex lens and the concave lens have different refractive indices (as recited in claim 7); wherein the light that transmits through the shield unit transmits through the convex lens after transmitting through the concave lens (as recited in claim 8); wherein the concave lens has a refractive index greater than a refractive index of the convex lens (as recited in claim 9); wherein the convex lens includes poly methyl methacrylate (PMMA), and the concave lens includes poly carbonate (PC) (as recited in claim 10), such as taught or suggested by Angelini, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the performance of the device (i.e. by reducing chromatic aberration induced by the lens).

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-14 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see CN 109210491 A, to Deng, pertinent to the main and auxiliary transmission apertures with overlapping beam projection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875